Citation Nr: 1828729	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-41 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1969 to February 1970.

The matter comes before the Board of Veterans' Appeals (Board) from September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran seeks entitlement to service connection for PTSD.  The Board has re-characterized this issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder with mixed anxiety and depressed mood, to reflect both the medical and the lay evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)( holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Here, the evidence of record does indicate that the Veteran's acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder with mixed anxiety and depressed mood may be associated with events that occurred in service.  Moreover, the Veteran availed himself of outpatient treatment at a VA mental health clinic, where mental health clinicians made notations and recommendations as to PTSD; depressive disorder, not otherwise specified (NOS); and symptoms contemplated by these psychiatric conditions.  See e.g. November 2008 to March 2009 VA mental health clinic progress notes and consults.  The Board observes that the Veteran was afforded a VA general examination in March 2010; however, the VA physician just noted the Veteran's reports of having been diagnosed with PTSD, but provided no etiological opinion regarding the claimed PTSD.  Remand is warranted in order to determine the etiology of the Veteran's acquired psychiatric disorder and to obtain updated VA outpatient treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide or identify and authorize the recovery of any additional records of treatment for his acquired psychiatric disorder, to include PTSD.  If obtained, associate these treatment records with the claims file.

2.  Obtain and associate any updated VA treatment records with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  Schedule the Veteran for an examination with a VA psychiatrist or psychologist to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner.  Such review must be indicated in the examiner's opinion report.  The examiner must discuss and reference specific evidence of record when rendering any opinion.

Any indicated evaluations, studies, and tests should be conducted.

After completing the above, the examiner should state whether it is at least as likely as not (50 percent or greater likelihood) that a current acquired psychiatric disorder, to include PTSD, had its onset in service or is otherwise etiologically related to the Veteran's service, including any incidence of service.  If PTSD is diagnosed, the examiner should indicate the in-service stressor underlying that diagnosis.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's and other lay evidence.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

4.  Following the completion of the requested actions, readjudicate the claim.  If the benefit sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




